PER CURIAM:
Gary L. Wise seeks to appeal the district court’s order denying his motion for the appointment of counsel. This court may exercise jurisdiction only over final orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and collateral orders, 28 U.S.C. § 1292 (2000); Fed.R.Civ.P. 54(b); Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541, 69 S.Ct. 1221, 93 L.Ed. 1528 (1949). The order Wise seeks to appeal is neither a final order nor an appealable interlocutory or collateral order. See Miller v. Simmons, 814 F.2d 962, 964 (4th Cir.1987). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED.